Citation Nr: 0808341	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO. 06-12 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from April 1977 to 
October 1985. He performed duties as a pharmacy 
specialist.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from July 2003 rating decision by the 
RO.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will 
notify you if further action is required on your part.


REMAND

The evidence of record shows that the veteran complained 
of neck pain in and shortly after service and that in May 
2002, he underwent surgical fusion of several segments of 
the cervical spine. To render a fully informed decision 
as to whether the veteran's current cervical spine 
disability is the result of disease or injury incurred in 
or aggravated by service, additional development of the 
record is warranted. 

During the veteran's March 1977 service entrance 
examination, there were no complaints or clinical 
findings of cervical spine disability.

From July 1978 through May 1983, the veteran was treated 
for complaints of intermittent pain in his shoulders and 
upper back. The primary assessment was bursitis. During 
his treatment in May and August 1979, the veteran 
reported tightness and pain in his neck, and in May 1983, 
when he reported bilateral trapezius pain, the health 
care provider questioned the possibility of cervical 
radiculopathy. 



During examinations in July 1982 and January 1985 
examination, there were no complaints or clinical 
findings of cervical spine disability; and in September 
1985, the veteran declined the offer of a service 
separation examination.

Records from Tri-County Family Medicine show that the 
veteran was treated for various abnormalities in May 
1976, as well as after service. In August and October 
1986, the veteran complained of neck pain and numbness in 
his left shoulder and arm. The various diagnoses were 
torticollis and a pinched nerve. In an October 1996 
report for the state office of disability determinations, 
P. F. S., M.D., noted that the veteran had diffuse pain, 
primarily involving his spine. Following significant 
workup, Dr. S. synthesized the findings as showing 
chronic arthralgia of uncertain etiology. He noted that 
in 1974, the veteran had sustained a neck injury playing 
basketball. 

During his hearing, the veteran testified that his neck 
injury in 1974 was relatively minor and did not require 
medical attention. However, in addition to the reports by 
Dr. S., the veteran has cited that injury when reporting 
his medical history. In any event, records, reflecting 
the veteran's treatment prior to May 1976 have not been 
requested from Tri-County Family Medicine for inclusion 
in the claims folder.

Since service, the veteran has reportedly sustained 
several spinal injuries including one on October 13, 
2001, while he was working for the Finger Lakes 
Developmental Disability Services Office. The various 
diagnoses included cervical sprain/strain and cervical 
subluxation, and the current evidence of record suggests 
that such injury resulted in surgical fusion of several 
segments of the cervical spine. The surgery was performed 
in May 2002 at Park Ridge Hospital; however, many of the 
records of that injury and surgery have not been 
associated with the claims folder. In this regard, the 
Board notes that the veteran's injury resulted in an 
award of Workman's Compensation Benefits, Case Number 
70203146.

During a July 2006 hearing at the RO before a decision 
review officer, the veteran testified that the amount of 
his Workman's Compensation had been adjusted due to the 
presence of a previous injury. However, other than 
reports of chiropractic treatment, documents associated 
with the award of Workman's Compensation have not been 
associated with the claims folder.

During the July 2006 hearing, the veteran also testified 
that he had been awarded Social Security Disability 
benefits in March 1998. While records currently on file 
from the Social Security Administration suggest that such 
benefits were granted, neither the initial award letter 
nor the Disability Determination and Transmittal, Form 
SSA-831-U3, have been associated with the claims folder.

Finally during his hearing, the veteran testified that he 
had initially had neck trouble in service as a result of 
having to put up and tear down field hospitals. He noted, 
however, that when he was transferred to Italy, he was 
assigned to a pharmacy where the duties were not so 
rigorous. In this regard, the veteran's service personnel 
records have not been associated with the claims folder.

In August 2001, the veteran underwent VA orthopedic and 
neurologic examinations to determine the nature and 
etiology of his cervical spine disability. Inasmuch as a 
significant amount of relevant evidence has been received 
since that time, an additional examination is warranted. 

Accordingly, the case is REMANDED for the following 
action:

1. Through official channels, such as 
the National Personnel Records 
Center, request the veteran's service 
personnel records. Such records 
should include, but are not limited 
to, copies of assignment orders and 
copies of enlisted efficiency 
reports. Also request that the 
veteran provide any such records he 
may have in his possession.

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain the veteran's 
service medical records must continue 
until it is determined that they do 
not exist or that further attempts to 
obtain such records would be futile. 
The non-existence or unavailability 
of such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b) (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.159(c)(2) 
(2007).

2. Request records of the veteran's 
preservice treatment from Tri-County 
Family Medicine. Such records should 
include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records. Also request 
that the veteran provide any such 
records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

If the requested records are 
unavailable, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).



3. Request records associated with 
the veteran's May 2002 cervical 
fusion at Park Ridge Hospital. Such 
records should include, but are not 
limited to, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's 
notes, and prescription records. Also 
request that the veteran provide any 
such records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

If the requested records are 
unavailable, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4. Request that the Social Security 
Administration provide the award 
letter showing the veteran's grant of 
disability benefits, as well as the 
Disability Determination and 
Transmittal, Form SSA-831-U3. Also 
request that the veteran provide any 
such records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

Efforts to obtain the veteran's 
service medical records must continue 
until it is determined that they do 
not exist or that further attempts to 
obtain such records would be futile. 
The non-existence or unavailability 
of such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

5. Request that the state office of 
Workman's Compensation provide 
records associated with the veteran's 
claim, Case Number 70203146. Also 
request that the veteran provide any 
such records he may have in his 
possession. 

A failure to respond or a negative 
reply to any request must be noted in 
writing and associated with the 
claims folder.

If the requested records are 
unavailable, notify the veteran and 
his representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

6. When the actions in parts 1, 2, 3, 
4, and 5 have been completed, 
schedule the veteran for orthopedic 
and neurologic examinations to 
determine the nature and etiology of 
any cervical spine disability found 
to be present. All indicated tests 
and studies must be performed, and 
any indicated consultations must be 
scheduled. 

The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner must acknowledge receipt and 
review of these materials in any 
report generated as a result of this 
remand. 

If cervical spine disability is 
diagnosed, the examiner must identify 
and explain the elements supporting 
each diagnosis. 

The examiner must also render an 
opinion, with rationale, as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that such cervical spine disability 
is the result of any event in 
service, including, but not limited 
to his complaints of shoulder, neck, 
and upper back pain from July 1978 
through May 1983. 

7. When all of the actions requested 
in parts 1, 2, 3, 4, 5, and 6 have 
been completed, undertake any other 
indicated development and then 
readjudicate the issue of entitlement 
to service connection for cervical 
spine disability. 

If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 



The veteran need take no action unless he is notified to 
do so. It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims. This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (2007).



